Citation Nr: 1131292	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to TDIU.

A hearing was held in February 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In February 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal and finds no prejudice to the appellant in proceeding to adjudicate this appeal.  See 38 C.F.R. § 20.800 (2010).  

The Board also notes that an August 2006 rating decision granted service connection for posttraumatic stress disorder (PTSD) with depression and assigned a 50 percent disability evaluation effective from May 9, 2005.  That decision also increased the both of the Veteran's separate noncompensable evaluations for peripheral neuropathy of the right and left upper extremities to 10 percent effective from February 5, 2005.  The RO further denied entitlement to an increased evaluation for tinnitus and to service connection for sleep apnea.  In addition, the RO issued another rating decision in May 2007 in which increased evaluations were denied for PTSD with depression, type II diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and tinnitus.  Significantly, the Veteran and his representative did not submit a notice of disagreement with respect to those portions of the August 2006 and May 2007 rating decisions.  Indeed, the Veteran and his representative agreed at the February 2011 hearing that the only issue on appeal was entitlement to TDIU.  Accordingly, those other issues are not in appellate status, and no consideration is required.

 
FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected for and currently assigned a 50 percent evaluation for PTSD with depression; a 20 percent evaluation for type II diabetes mellitus; a 10 percent evaluation for tinnitus; a 10 percent disability evaluation for peripheral neuropathy of the right lower extremity; a 10 percent disability evaluation for peripheral neuropathy of the left lower extremity; a 10 percent disability evaluation for peripheral neuropathy of the right upper extremity; a 10 percent disability evaluation for peripheral neuropathy of the left upper extremity; a noncompensable evaluation for borderline diabetic retinopathy with normal vision; a noncompensable evaluation for hearing loss; and, a noncompensable evaluation for erectile dysfunction.  His combined evaluation is 80 percent.

3.  The Veteran's service-connected disabilities have been shown to render him unemployable.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claim for TDIU, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.
      
In this case, the Veteran is service-connected for and currently assigned a 50 percent evaluation for PTSD with depression; a 20 percent evaluation for type II diabetes mellitus; a 10 percent evaluation for tinnitus; a 10 percent disability evaluation for peripheral neuropathy of the right lower extremity; a 10 percent disability evaluation for peripheral neuropathy of the left lower extremity; a 10 percent disability evaluation for peripheral neuropathy of the right upper extremity; a 10 percent disability evaluation for peripheral neuropathy of the left upper extremity; a noncompensable evaluation for borderline diabetic retinopathy with normal vision; a noncompensable evaluation for hearing loss; and, a noncompensable evaluation for erectile dysfunction.  His combined evaluation is 80 percent.  As such, the Veteran does meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The Veteran has reported that he obtained his GED while in the Army.  After working as an office equipment repairman, he took a job with an engineering manufacturing company.  He later completed an industrial engineering course at a community college and switched to the engineering department, where he helped manage employees and provided customer service.  He has asserted that he retired in 2006 due to difficulties related to his service-connected mental and physical disabilities.  

The Veteran was afforded a VA psychiatric examination in August 2006 at which time he was assigned a global assessment of functioning (GAF) score of 44.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule). 

The Board recognizes that the Veteran was later provided a second psychiatric examination in March 2007 during which time his GAF score was recorded as being 62.  A GAF score between 61 and 70 is assigned for some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful relationships.  Nevertheless, the examiner also commented that the Veteran's PTSD was chronic and moderate in severity.  He indicated that the Veteran's PTSD did not worsen since his last examination, but he did not state that it had improved either.  

A March 2007 VA general examination report did not include an opinion regarding the Veteran's employability.  The examiner did note that the Veteran had stated that he retired in October 2006 because he could not do keyboard work.   

In a third March 2007 VA examination report, a VA social worker opined that it was less likely than not that the Veteran's current service-connected disabilities in and of themselves rendered him unemployable.  However, a rationale was not provided for the opinion, and the examiner did not seem to take the Veteran's reports into consideration.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

The Veteran was granted Social Security Administration (SSA) disability benefits beginning in September 2008 based on his service-connected PTSD and peripheral neuropathy disabilities.  The Board is not bound by SSA decisions.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  However, the SSA decision does provide some support for the Veteran's claim.  

The SSA decision was, in part, based upon a January 2010 functional capacity assessment in which a private doctor stated that, due to symptoms of anxiety and PTSD, the Veteran would have problems tolerating the pressures or sustaining the pace and persistence for detailed or simple routine activities or maintaining appropriate involvement with the general public.

In a May 2010 vocational rehabilitation evaluation report, a rehabilitation counselor concluded after a review of the entire claims folder and an in-person examination that the Veteran was unable to return to his previous employment because of a combination of functional limitations due to his mental and physical condition.  The counselor found that his service-connected peripheral neuropathy would make prolonged writing, keyboarding, standing, and walking impossible.  The report also stated that the Veteran lacked the concentration necessary to complete deadlines in a stressful position, such as the Veteran's previous employment position.  His difficulty working with others, such as coworkers and the public, due to anger and frustration would prohibit his continued work with his previous employer, and the counselor believed that the Veteran would be at high risk to hurt himself or others if he continued in that environment.  In addition, the counselor found that the Veteran would be unable to transfer his skills to any other type of work that would accommodate his emotional and physical limitations, and as a result, believed that it was at least as likely as not that he would be unable to engage in any substantial gainful work activity due to his mental and physical conditions.  

The record also includes an October 2010 form completed by a private internist who reviewed the claims file and examined the Veteran.  The physician concluded that it was at least as likely as not that the Veteran's peripheral neuropathy, which caused pain, numbness, tingling, and stiffness in his extremities, rendered him unemployable.  While a supporting rationale was not provided, the opinion does lend some support in favor of the TDIU claim.  

Moreover, the Veteran's wife asserted in an April 2010 statement that he had gradually become incapacitated in the last five to six years.  She stated that the Veteran became increasingly angry and had difficulties working with his coworkers and customers during the last several years of employment.  He felt that the pressures of dealing with people at work had become too much to handle.  He had also become afraid that his anger would erupt and cause him to yell at or hit someone and that he would ultimately lose his job.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand.  A March 2007 VA examiner rendered a negative opinion; however, he did not provide any rationale.  Moreover, the Board finds the May 2010 Vocational Rehabilitation Evaluation Report to be significant.  

In addition, the Board observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's service-connected disabilities render him unemployable.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board concludes that TDIU is warranted.


ORDER

Subject to the provision governing the award of monetary benefits, TDIU is granted.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


